DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/12/2018. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0159857 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following title is suggested: “Incident Angel and Polarization Independent Ultrathin Broadband Perfect Absorbers” should be read as “Incident Angle and Polarization Independent Ultrathin Broadband Perfect Absorbers”.
Claim Objections
Claim 3 is objected to because of the following informalities: it does not end in a period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (Examiner provided machine translation of CN 108037552 A).

Regarding claim 1, Qian discloses an incident angle and polarization independent ultrathin broadband perfect absorber (Figures 1-3, 1000, ultra-thin ultra-broadband perfect absorber; [0026]), comprising: a reflective layer (30, first reflective layer); an active layer formed on the reflective layer (40, high refractive index material layer); and an impedance matching layer formed on the active layer (50, second reflective layer), wherein the absorber absorbs light in a wavelength range of 400-800 nm (at least Figure 5).

Regarding claim 2, Qian discloses the incident angle and polarization independent ultrathin broadband perfect absorber of claim 1, wherein the absorber absorbs light having an incident angle of 0 to ±60° (at least Figures 6a, 6b), and is polarization independent ([0030-0031]).

Regarding claim 3, Qian discloses the incident angle and polarization independent ultrathin broadband perfect absorber of claim 1, wherein the impedance matching layer protects the active layer ([0046] teaches 50, second reflective layer, is disposed on 40, high refractive index material layer, thus interpreted to protect 40, high refractive index material layer) and reduces a charge carrier loss on a surface, thereby improving electrical properties of the active layer ([0053] teaches 50, second reflective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872